Title: To Thomas Jefferson from Humphrey Brooke, 16 March 1781
From: Brooke, Humphrey,Jefferson, Thomas
To: Jefferson, Thomas


Fauquier, 16 Mch. 1781. The bearer, Joseph Duncan, enlisted with George Slaughter to go to Kentucky as an armorer; was granted leave of absence to see his family; has been informed that “all under his Circumstances are ordered to Richmond”; is willing to “comply with his engagement” if he is not obliged to return to Kentucky. Duncan is a neighbor of Brooke, who can vouch that he is excellent in making and repairing arms. If he can be employed at Fredericksburg or at some place where he may see his family at times, he will be greatly obliged.
